DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 07/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to for the following informalities:
Regarding claim 2, line 2 recites “…engaged to the t least one first slide block…” However it appears that the line should recite, “…engaged to the at least one first slide block…”
Appropriate correction is required.

Claim Rejections – Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,292,629. Although the claims of the instant application at issue are not identical, they are not patentably distinct from each other because the claims of the referenced patent are more specific and therefore read upon the claims of the instant application. Below, the claims of the instant application (left column) will be compared with the claims to the reference patent (right column), wherein the broader limitations of the instant application will be underlined. For purposes of brevity, only the text of independent claim 1 will be thoroughly compared; however the same differences are present in claims 2, 9, and 10.
Instant Applicant Claims – 16/852,077
Reference Patent Claims – US 11,292,629
Claim 1. Case former comprising: 

a base, a first case gage, and a first forming head, the base having an interior, within the interior and supported by the base is a first primary slide rail and a second primary slide rail, the first primary slide rail is positioned on a side of the interior opposite to that of the second primary slide rail, 

a first slide rail assembly being slidingly engaged to and movable upon the first primary slide rail, a second slide rail assembly being slidingly engaged to and moveable upon the second primary slide rail, the first slide rail assembly supporting a left secondary slide rail, the second slide rail assembly supporting a right secondary slide rail, 

at least one first slide block is slidingly engaged to and movable upon the left secondary slide rail, at least one secondary slide block is slidingly engaged to and movable upon the right secondary slide rail, 

the at least one first slide block and the at least one secondary slide block each comprise a minor flap folding post, a first major flap folding plate and a second major flap folding plate, the first major flap folding plate is positioned on one side of the minor flap folding post and the second major flap folding plate is positioned on a second side of the minor flap folding post to form an intersection, the intersections define corners of a case forming cavity, 


the at least one first slide block and the at least one secondary slide block, each defining a slide block hole; 

the first case gage having a base plate, and a pair of side guides mounted to the base plate, the base plate defining a template opening, the base plate further defining a plurality of slide block alignment holes, 

the first case gage being removeably positioned over the base such that a portion of each of the minor flap folding posts, a portion of each of the first major flap folding plates and a portion of each of the second major flap folding plates extend through the template opening, 

the at least one first slide block and the at least one secondary slide block each being positioned such that each of the side block holes is aligned with one of the plurality of slide block alignment holes; 

the first forming head having a size and shape corresponding to a size and shape of the template opening.  
Claim 1. Case former comprising: 

a base, a first case gage, and a first forming head, the base having an interior, within the interior and supported by the base is a first primary slide rail and a second primary slide rail, the first primary slide rail is positioned on a side of the interior opposite to that of the second primary slide rail, 

a first slide rail assembly being slidingly engaged to and movable upon the first primary slide rail, a second slide rail assembly being slidingly engaged to and moveable upon the second primary slide rail, the first slide rail assembly supporting a left secondary slide rail, the second slide rail assembly supporting a right secondary slide rail, 

a first slide block and a second slide block are slidingly engaged to and movable upon the left secondary slide rail, a third slide block and a fourth slide block are slidingly engaged to and movable upon the right secondary slide rail, 

the first slide block, the second slide block, the third slide block and the fourth slide block each comprise a minor flap folding post, a first major flap folding plate and a second major flap folding plate, the first major flap folding plate is positioned on one side of the minor flap folding post and the second major flap folding plate is positioned on a second side of the minor flap folding post to form an intersection, the intersections define four corners of a case forming cavity, 

the first slide block, the second slide block, the third slide block and the fourth slide block each defining a slide block hole; 

the first case gage having a base plate, and a pair of side guides mounted to the base plate, the base plate defining a template opening, the base plate further defining a plurality of slide block alignment holes, 

the first case gage being removeably positioned over the base such that a portion of each of the minor flap folding posts, a portion of each of the first major flap folding plates and a portion of each of the second major flap folding plates extend through the template opening, 

the first slide block, the second slide block, the third slide block and the fourth slide block each being positioned such that each of the side block holes is aligned with one of the plurality of slide block alignment holes; 

the first forming head having a size and shape corresponding to the size and shape of the template opening.
Claim 2. 
Claim 2.
Claim 3.
Claim 3.
Claim 4.
Claim 4.
Claim 5.
Claim 5.
Claim 6.
Claim 6.
Claim 7.
Claim 7.
Claim 8.
Claim 8.
Claim 9.
Claim 9.
Claim 10.
Claim 10.


Allowable Subject Matter
If the above Non-Statutory Double Patenting rejection is overcome, claims 1-10 would be found allowable. Specifically, Sytema (US 2015/0360801 A1) teaches an apparatus (Fig 1A/1B, #1) for packaging items in a custom-sized box. The apparatus of Sytema utilizes four suction nozzles (Fig 2A, #30-33) which are all mounted onto longitudinal (Fig 2A, #22A/#22B) and transverse (Fig 2A, #21A/#21B) folding bars wherein the suction nozzles contact the blank and draw the blank down against the bars (See at least ¶ [0050]). However, Sytema does not specifically teach a first forming head, as claimed in claims 1 and 10. The apparatus of Sytema utilizes the suction devices as described above in lieu of the forming head as recited in claims 1 and 10. Further, the above-identified suction nozzles (equivalent to the claimed slide blocks of claims 1 and 10) stay below the opening between the longitudinal and transverse bars (equivalent to the template opening as claimed in claims 1 and 10). Further, the suction nozzles could not extend through the template opening, as claimed in claim 1 and 10, since the nozzles would need to come into contact with the blank placed on the template opening. Further, Sytema does not teach a plurality of slide block alignment holes, since there is no base plate identified in Sytema. Sytema (US 2016/0185065 A1) teaches a device for forming packaging boxes using controllable gripping elements (see Figs 3A-4M), equivalent to slide blocks. However, the devices does not teach a base with a template opening with the gripping elements extending through the opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731